Citation Nr: 1145849	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-44 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran has verified active duty service from May 20, 1985 to October 12, 1985, and from December 1986 to April 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from VA Regional Office (RO) rating decisions in June 2008 and March 2009 that denied service connection for PTSD and an increased rating for bilateral hearing loss disability, respectively. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he served in Operation Desert Storm and now has PTSD as the result of the traumatic experiences he was exposed to therein.  In statements received in March 2008, he maintained that he served in Iraq between 1990 and 1991.  In April 2008, the appellant provided a more detailed account of stressors of being in Saudi Arabia the night the war started.  The Veteran presented testimony on personal hearing in February 2011 to the effect that he was deployed to Desert Storm with the 503rd Maintenance Company and served in a support position behind the frontlines.  He testified that after leaving service, he dealt with emotional symptoms for years before he and his family decided that he had to do something about it.

The evidence reflects that among other things, the Veteran carries a diagnosis of PTSD related to Desert Storm experiences.  In a letter received in September 2000 pertaining to a claim unrelated to this appeal, he referred to being sent to Saudi Arabia.  In his April 2008 stressor statement, the Veteran indicated he observed scud missiles shot out of the air by patriot missiles.  In a September 2007 VA outpatient clinic note, he stated that he performed frontline support for the "82nd" during Desert Storm.  However, no document in the record, to include the DD-214 and personnel records, attests to or confirms that the Veteran served in the Southwest Asia Theater of Operations.  There is no record of any combat-related medals or awards.  In June 2008, the RO executed a memorandum for the record of a formal finding of a lack of information to corroborate stressors associated with the claim of service connection for PTSD.

While the Board greatly appreciates the efforts of the RO, it finds that a remand is necessary for additional development, particularly in light of the recent amendment to the PTSD regulations.  That amendment, now codified at 38 C.F.R. § 3.304(f)(3), provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming artillery, rocket, or mortar fire, which would encompass the scud missile attacks described by the Veteran.

Significantly, in a November 30, 2007 VA mental health treatment note, a VA psychiatrist diagnosed the Veteran with PTSD related to Desert Storm.  Therefore the question of whether the Veteran in fact served in the Southwest Theater of Operations during the Persian Gulf War is crucial in determining whether his stressor is consistent with the places, types, and circumstances of the Veteran's service.  As the RO understandably focused on verifying the Veteran's claimed stressors (prior to the recent amendment which was designed to lessen the evidentiary burden of establishing such stressor) the Board finds that a remand is warranted to determine if the stressor based on which the Veteran has been diagnosed with PTSD is consistent with the places, types, and circumstances of his service.

The Board notes that the Veteran's personnel records do not refer to any duty assignments after February 1988, and thus, do not provide any information as to what transpired during the remaining three years of his service.  Consequently, an additional search should be implemented to document the Veteran's service after February 1988, to include any service in the Southwest Asia Theater of Operations, with information that is available, to include his unit assignments.  This would include attempting to locate the Veteran's records through alternative sources or other appropriate Federal records repositories.  If the search is negative, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

With regard to the claim for an increased rating for bilateral hearing loss disability, the Veteran assert that this disability is more disabling than reflected by the currently assigned disability rating and warrants a higher rating.  The most recent VA audiological examination was in January 2009.  During the Board hearing, the Veteran's representative indicated that the Veteran's hearing ability had worsened since this examination and a new VA examination was therefore warranted.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Id. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Review of the record discloses that following the most recent VA audiology examination in January 2009, the Veteran submitted a November 2009 work-related audiogram from VUMASG - Southern and Gulf Coast that demonstrates worsening hearing.  In light of this evidence of worsening hearing since the most recent VA audiological examination, the request of the Veteran's representative for a new VA audiological examination must be granted.

Additionally, the Board also notes that in a letter received in September 2000, the Veteran stated that he had been treated at the VA facility in Birmingham [AL] in 1993 but that he did not recall the exact date.  VA clinical records on file begin in 2006.  The Board is thus put on notice as the existence of additional VA records that may have some bearing on the claim.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from 1991 through 2005 should be requested from the Birmingham VA facility and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.   Request from the NPRC and any appropriate alternative source the personnel records showing the Veteran's duty assignments after February 1988.  If such records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request records from the Birmingham, Alabama VA facility dating from 1991 through 2005 and associate with the claims folder.

3.  Schedule the Veteran for a VA audiology examination as to the severity of his service connected bilateral hearing loss disability.

4.  If any benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


